DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II, figure 3A and claims 11-18 in the reply filed on 9/8/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating range adjustment ring,” “downstream flow area,” “upstream adjustable area opening,” and “nozzle housing flow path to the nozzle assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The breadth of the claims is such that claim 11 recites “a rotating range adjustment ring mounted on the nozzle housing upstream of the arc adjustment ring such that rotation of the range adjustment ring increases and decreases a downstream flow area to control flow of water to the arcuate exit opening,” while claim 15 recites “wherein the range adjustment ring includes an upstream adjustable area opening in the nozzle housing flow path to the nozzle assembly,” claim 16 recites “wherein rotation of the range adjustment ring changes a size of the upstream adjustable area opening to control flow into the nozzle housing flow path,” claim 17 recites “wherein rotation of the range adjustment ring in a first direction increases a size of the upstream adjustable area opening to increase flow into the nozzle housing flow path” and claim 18 recites “wherein rotation of the range adjustment ring in a second direction, opposite the first direction decreases a size of the upstream adjustable area opening to decrease flow into the nozzle housing flow path” for .
Claims 12-18 are also rejected under 35 USC 112(a) due to being dependent from claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 recites the limitation "the valve assembly" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “rotation of the range adjustment ring increases and decreases a downstream flow area” while claim 15 recites “an upstream adjustable area opening” for which claims 16-18 describe that the range adjustment ring changes a size of the upstream adjustable area opening” to which it is unclear what structure these recitations refer to. As applicant’s specification provides no further description and does not point to any components in applicant’s figures, it is unclear where the area or opening that is being adjusted is supposed to be located in the sprinkler nozzle assembly and further it is unclear if these limitations are describing the same component or different components of the claimed sprinkler nozzle assembly. These claims shall be examined as best understood.
Claims 12-18 are also rejected under 35 USC 112(b) due to being dependent from claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunnicutt et al. (US Pub No 2010/0090024 A1).
Re claim 11, Hunnicutt et al. show a sprinkler head nozzle assembly (Fig. 1) comprising:
a nozzle housing (10) including an inlet (134) for pressurized water and an outlet (at 82) downstream of the inlet;
a rotating arc adjustment ring (62) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces an arcuate exit opening (20) to set an arc of coverage of the sprinkler head nozzle assembly;
a rotating range adjustment ring (124) mounted on the housing upstream of the arc adjustment ring such that rotation of the range adjustment ring increases and decreases a downstream flow area to control flow of water to the arcuate exit opening (paragraph 0074); and
the valve assembly further comprising:
an upper valve element (64) including a top portion with a conical stepped and spiraled underside valve surface (Fig. 5, 118); and
a lower valve member (70) including a central opening (72) and an upper stepped and spiraled top valve surface (94) surrounding the central opening, the upper valve member (64) mounted in the lower valve member (70) such that the lower valve member is movable relative to the upper valve member such that interaction between the upper stepped and spiraled underside valve surface of the upper valve member and the lower stepped and spiraled top valve surface of the lower valve member defines the arcuate exit opening (20; paragraph 0058) to provide a conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly.

Re claim 13, Hunnicutt et al. disclose the nozzle housing has an arc set ring retention slot (paragraph 0083 – “corresponding features” and “snap-fit”) adjacent to the arc adjustment ring snap retention lug.
Re claim 14, Hunnicutt et al. disclose rotation of the arc adjustment ring changes a length of the arcuate exit opening (paragraph 0058).
Re claim 15, Hunnicutt et al. show wherein the range adjustment ring (Fig. 3, 124) includes an upstream adjustable area (Fig. 20, 172) opening in the nozzle housing flow path to the nozzle assembly.
Re claim 16, Hunnicutt et al. show wherein rotation of the range adjustment ring (Fig. 3, 124) changes a size of the upstream adjustable area opening (172) to control flow into the nozzle housing flow path (paragraph 0075).
Re claim 17, Hunnicutt et al. disclose wherein rotation of the range adjustment ring in a first direction increases a size of the upstream adjustable area opening to increase flow into the nozzle housing flow path (paragraph 0081).
Re claim 18, Hunnicutt et al. disclose wherein rotation of the range adjustment ring in a second direction, opposite the first direction decreases a size of the upstream adjustable area opening to decrease flow into the nozzle housing flow path (paragraph 0081).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752